Opinion filed September 30, 2010




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00121-CR
                                         __________

                             EDDIE PALMA JR., Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 70th District Court

                                      Ector County, Texas

                                Trial Court Cause No. A-36,513


                            MEMORANDUM                  OPINION
       This is an appeal from a judgment revoking community supervision. The trial court
originally convicted Eddie Palma Jr., upon his plea of guilty, of possession of less than one gram
of cocaine and assessed his punishment at confinement for two years in a state jail facility.
Pursuant to the plea bargain agreement, the trial court suspended the imposition of the sentence
and placed appellant on community supervision for five years. After a hearing on the State’s
motion to revoke, the trial court found that appellant had violated the terms and conditions of his
community supervision, revoked his community supervision, and imposed the original sentence
of confinement for two years in a state jail facility. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed. Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that counsel has the responsibility
to advise appellant that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this
court advises appellant that he may file a petition for discretionary review pursuant to TEX. R.
APP. P. 66. Black v. State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.




                                                             PER CURIAM


September 30, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2